—Order, Supreme Court, New York County (Jane Solomon, J.), entered May 3, 2001, denying defendants’ motion to dismiss the complaint pursuant to CPLR 3211, unanimously affirmed, with costs.
Accepting plaintiffs allegations as true and resolving all reasonable inferences from those allegations in plaintiffs favor, as we must in the present procedural context (see, Cron v Hargro, 91 NY2d 362, 366), the complaint sufficiently pleads a claim for sexual harassment based on a hostile work environment. Plaintiffs allegations portray the subject workplace as one “permeated with ‘discriminatory intimidation, ridicule, and insult,’ * * * that is ‘sufficiently severe or pervasive to alter the conditions of [her] employment and create an abusive working environment’” (Harris v Forklift Sys., Inc., 510 US 17, 21, quoting Meritor Sav. Bank, FSB v Vinson, 477 US 57, 65, 67) and that the ridicule and insults weré gender-based. Concur— Mazzarelli, J.P., Sullivan, Ellerin, Wallach and Gonzalez, JJ.